US Bank N.A. v Goodhue (2020 NY Slip Op 01787)





US Bank N.A. v Goodhue


2020 NY Slip Op 01787


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


249 CA 19-01472

[*1]US BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RASC 2006KS2, PLAINTIFF-APPELLANT,
vLYNDA A. GOODHUE, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. (APPEAL NO. 2.) 


RAS BORISKIN, LLC, WESTBURY (CHRISTOPHER LESTAK OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LAW OFFICE OF PETER D. GRUBEA, WILLIAMSVILLE (JOSEPH E. DEMARCO OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered December 19, 2018. The order, insofar as appealed from, denied the motion of plaintiff to restore the action to the calendar and for a judgment of foreclosure and sale. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Loafin' Tree Rest. v Pardi  [appeal No. 1], 162 AD2d 985, 985 [4th Dept 1990]; Public Serv. Truck Renting v Ambassador Ins. Co. , 136 AD2d 911, 911 [4th Dept 1988]).
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court